Citation Nr: 1106200	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-42 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1985 to November 
1989. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied reopening the claim for service 
connection for a bilateral hearing loss. 

Irrespective of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen the 
claim of service connection for bilateral hearing loss.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2010 a travel Board hearing was held before the 
undersigned.  The Veteran was not present but his representative 
presented his contentions on his behalf.  The transcript is of 
record. 


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service 
connection for a bilateral hearing loss.  The Veteran did not 
appeal the decision and the determination is now final. 

2.  Evidence submitted since the RO's August 2006 rating 
decision, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for bilateral hearing loss.


CONCLUSION OF LAW

Evidence received since August 2006 rating decision is not new 
and material and the criteria to reopen the previously denied 
claim for service connection for bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated October 2008 which substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.   

The notification also informed the Veteran of the evidence and 
information necessary to reopen the claim for service connection 
for bilateral hearing loss including the basis on which the prior 
claim was denied in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining service treatment 
records.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that there was a threshold shift in his 
hearing during service.  The service treatment records reveal no 
complaints of hearing difficulty in service.  There is no 
evidence that any time during service the Veteran had hearing 
loss for VA purposes.  38 C.F.R. § 3.385.  In fact, he had normal 
hearing upon exit from service.   See Hensley v. Brown, 5 Vet. 
App. 155 (1993)

In an August 2006 rating decision, the RO denied service 
connection for bilateral hearing loss.  The basis of the denial 
was that there was that there was no evidence of bilateral 
hearing loss in service or within one year of discharge.  The 
Veteran filed a notice of disagreement in January 2007 and a 
statement of the case was issued in May 2007; however an appeal 
was never filed and that decision is now final. 

In September 2008 the Veteran filed to reopen his claim for 
service connection for bilateral hearing loss. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, there was no 
evidence of bilateral hearing loss in service or within one year 
of service; nor was there any evidence of a current hearing loss. 

Evidence received since the August 2006 RO decision consists 
solely of the Veteran's argument that there was a threshold shift 
in his hearing loss during service.  At the Board hearing the 
Veteran's representative reported that additional private medical 
evidence would be submitted; however none has been received. 

The Veteran believes that he had a shift in hearing loss during 
service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of hearing loss and his views 
are of no probative value.   See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

New and material evidence has not been received since the RO's 
August 2006 decision and reopening the claim is not warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
ORDER

New and material evidence has not been received and the petition 
to reopen a claim for service connection for bilateral hearing 
loss is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


